DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 02/10/2022.
        Claims 1 and 3, 7 and 9 have been amended.

        Claims 2 and 11-20 have been canceled.

        Claims 4-6, 8 and 10 have been remained.
 
        Claims 1 and 3-10 are currently pending in the application.
                                                 Specification Objection
2.   The specification has been amended on 02/10/2022 and the specification objection filed on 11/10/2021 has been withdrawn.
                           Examiner’s Statement of Reasons for Allowance
3.     Claims 1 and 3-10 are allowed.
4.     The following is an examiner’s statement of reasons or allowance    
        Claims 1 and 3-10 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 11/10/2021. 
                                                           Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892